Bach, J.
—The appeal is taken by the appellant from the judgment, and from an order denying a motion for a new trial. There is no brief filed on either side.
I have carefully examined the record in the case and find no error; and I do not wish to establish a precedent for the future guidance of this court, or one to be overruled in the future, where the attention of the court is not called to any error, or to' any authority. For this reason, the judgment and order-appealed from will be affirmed without further reasons.

Judffment affirmed.

McConnell, C. J., and Liddell, J., concur.